UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Advisory Research MLP & Energy Infrastructure Fund (MLPPX) SEMI-ANNUAL REPORT May 31, 2014 Advisory Research MLP & Energy Infrastructure Fund a series of Investment Managers Series Trust Table of Contents Shareholder Letter 1 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Expense Example 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the Advisory Research MLP & Energy Infrastructure Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by a Private Placement Memorandum (“PPM”). 8235 Forsyth Boulevard, Suite 700 Saint Louis, Missouri63105 Telephone: 314 446-6750 www.advisoryresearch.com MLP & Energy Infrastructure Fund (“MLPPX”) May 31, 2014 Dear Shareholder, Thank you for your investment in the Advisory Research MLP & Energy Infrastructure Fund (“the Fund”).This report covers the six month period ended May 31, 2014 as well as an overall update on the Fund’s investments. Our firm, Advisory Research, Inc., serves as investment advisor for the Fund.We manage Master Limited Partnerships (“MLPs”) and energy infrastructure assets for investment companies, institutions and high net worth individuals. The Fund’s investment objective is long-term capital appreciation and current income.The Fund will seek to meet its investment objective by opportunistically investing in energy infrastructure securities, with an emphasis on MLPs and entities affiliated with MLPs.We believe that a well constructed portfolio of energy infrastructure investments has the potential to provide investors with a mix of current income, growth potential, low correlation to other asset classes, and some tax advantages.The Fund will invest in both equity and fixed income securities with the asset allocation being a function of current opportunities. We expect the Fund to exhibit high correlation to and aim to generate similar returns with the Alerian MLP Index (Index), but with less volatility and more liquidity over a full market cycle. In general, we would expect the Fund to underperform when the Index is generating higher than average returns and to outperform when the Index performs at less than its long-term potential. We are pleased that the Fund generated results consistent with our expectations for the six month, one year and since its September 9, 2010 inception date. Total Returns as of May 31, 2014 Six Month Period Performance Volatility1 Correlation to Index MLPPX 14.6% 7.4% 83% Alerian MLP Index 11.6% 9.9% 1 Year Period Annualized Performance Annualized Volatility1 Correlation to Index MLPPX 20.0% 8.1% 85% Alerian MLP Index 18.4% 11.7% Since Inception (9/9/2010) Annualized Performance Annualized Volatility1 Correlation to Index MLPPX 17.1% 10.3% 89% Alerian MLP Index 18.5% 14.2% 1 Standard deviation is annualized based on daily total returns and indicates the volatility of a fund’s total returns.In general, the higher the standard deviation, the greater the volatility of return. The performance data quoted represents past performance.Past performance is no guarantee of future results.Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling 1-314-446-6747.The total returns are net of fees and expenses and include the reinvestment of dividends and capital gains. 1 For the six month and one year periods the Fund is ahead of the benchmark, while over the since inception period the performance, while strong in absolute terms, is lagging the Alerian MLP Index.It is important to note that MLPs have been in the bull market portion of a market cycle since the Fund’s inception.We expect the long term returns of the Alerian MLP Index to possibly be 5-9% per annum, considerably lower than the performance in the 1 year and since inception periods. We believe the Fund has the potential to generate returns consistent with the Alerian MLP Index over a full market cycle. Consistent with our expectations, the Fund has generated return volatility that is materially lower than the Alerian MLP Index.Volatility for the Fund for the six month, one year and since inception periods was 7.4%, 8.1% and 10.3% respectively.Volatility for the Alerian MLP Index over the same periods was 9.9%, 11.7% and 14.2%.The lower volatility is derived from the Fund’s diversified portfolio, in particular the fixed income securities. The risk adjusted return of the Fund is compelling over the six month and since inception periods.We use the information ratio, measured as total return per unit of annualized standard deviation, to illustrate risk adjusted returns. Information Ratio 6 month 1 Year Since inception MLPPX Alerian MLP Index The Fund continued to exhibit strong correlation to the Alerian MLP Index. The Fund had a correlation of 83%, 85% and 89% over the six month, one year and since inception periods, respectively, compared to the Alerian MLP Index. We expect that the Fund’s focus on buying MLPs and other securities closely related to MLPs will help keep the correlation with the Alerian MLP Index high over time. Since inception, we have preferred MLPs and MLP-related equities in comparison to fixed income securities. This preference tends to increase the Fund’s correlation to the S&P 500 while it decreases the correlation to bond indices. We expect the correlation statistics to remain near current levels so long as our asset allocation preferences stay the same. The Fund’s flexible design seeks to take full advantage of the asset allocation and security selection opportunities we see. Fund returns have benefited from asset allocation and security selection decisions. Since inception we have overweighted the combined MLP and equity holdings and underweighted the debt in comparison to our long term targets. MLPs and equities have substantially outperformed fixed income over both the six month and since inception periods. We anticipate continuing to overweight MLPs and equities. It is worth noting that the fixed income securities hurt relative returns over both the six month and since inception periods but greatly reduced the volatility of the portfolio in addition to providing significant liquidity. Our portfolio is significantly more liquid than a portfolio restricted to owning only MLPs. Security selection has been strong. We have added significant value in our selection of MLPs, energy infrastructure equities and energy infrastructure fixed income securities for the six month and since inception periods. The energy infrastructure equities (non-MLP) in the portfolio, on average, generated cumulative total returns significantly higher than the S&P 500 Energy Sector driven by identifying equities likely to benefit from MLP-related buyouts or restructurings. Our debt selection was also strong with the average fixed income security producing a significantly higher return than the Barclays Aggregate Bond Index return. Our fixed income selection benefited from a preference for taking on credit risk as opposed to interest rate risk. The Fund will continue to opportunistically invest in energy infrastructure via MLPs, equity securities and fixed income securities. The Fund is significantly weighted to MLPs and equities as we remain concerned about the valuation of fixed income assets. At May 31, 2014, the Fund had 78% of its assets in MLPs and equities. Although we remain significantly invested in MLPs and equities, we believe MLP and equity market returns will moderate in the 2nd half of 2014 and we believe that the Fund’s diversified approach will benefit in 2014 relative to an equity-only approach. Our outlook for 2014 is influenced by our views on interest rates, MLP fundamentals, and regulatory developments. First and foremost are interest rates: we continue to expect reference rates and interbank lending rates to remain historically low and that the Federal Reserve will do a better job in the coming months of signaling this to market. Broadly, we expect yields on fixed income securities to continue to rise, albeit gradually, as the Fed continues to “taper” its purchases of Treasuries and mortgage-backed securities. 2 MLP fundamentals remain strong as these companies scramble to meet the demand for new infrastructure in the dynamically shifting energy industry.These efforts, in addition to continued consolidation in the space, suggest a continuation of strong distribution growth for 2014.As the industry wrestles with the United States’ new future based upon energy abundance rather than scarcity, we think it is highly likely that MLPs serve as major players in building the assets needed to meet these future needs.Our research indicates that MLPs are now building more than one-third of all new U.S. energy infrastructure. Policy and regulatory debates typically influence MLP performance in the short term, and influence our allocations over the long-term.Today, we view a meaningful change in the tax system as unlikely and a specific change to MLP tax status as even less so.The upcoming mid-term elections will no doubt come into full focus in the coming months and this could lead to volatility in the markets as leaders position themselves for re-election and meaningful policy debates serve as the piñata for both parties. We believe this environment, combined with strong energy infrastructure fundamentals should lead to a positive return from MLPs in 2014; however, we have been surprised by the very strong results generated over the past 6 months.We are adjusting our long term return expectations for MLPs to 5-9% per annum, down from our long-term expected range of 8-10% from eighteen months ago.The lower return expectation simply reflects the substantial gains from 2013 and 2014 that are already in hand.We do caution that it is highly likely that MLPs will experience a 10% pullback in 2014, which is typical of the asset class, and if MLP prices surge at some point in the year, a larger correction is possible.All things being equal, a meaningful pullback would present a buying opportunity for longer-term investors and in either case we expect to end the year higher than where we started. In general U.S. equity returns have been strong for the past year and we expect this to persist in 2014 as the U.S. economy moves forward haltingly and interest rates remain at a low level.We expect our portfolio of energy infrastructure equities (non-MLP) to perform well in 2014.We expect our fixed income portfolio to deliver positive returns in 2014 as their high coupons and improving credit stories support better valuations.We believe that the Fund’s diversified approach will benefit in 2014 relative to an MLP-dedicated approach. As a shareholder, you will receive a 1099 tax form in 2015.Therefore, if you are a tax-exempt investor holding Fund shares you generally will not have unrelated business taxable income (“UBTI”) attributable to your ownership or sale of the Fund shares unless your ownership of the shares is debt-financed.Similarly, it is generally expected that you will not become subject to additional state and local income tax return filing requirements by reason of your holdings of Fund shares.Please consult your tax advisor for information specific to your situation. We appreciate your investment in the Fund. Sincerely, Advisory Research, Inc. Alerian MLP Index is a composite of the 50 most prominent energy master limited partnerships calculated using a float-adjusted, capitalization-weighted methodology. The since inception performance shown for the index is that of the Fund’s inception. Barclays U.S. Aggregate Bond Index covers the U.S. dollar denominated, investment-grade, fixed rate, taxable bond market of SEC registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, Mortgage Backed Securities (agency fixed-rate and hybrid Adjustable Rate Mortgage pass-throughs), Asset Backed Securities, and Collateralized Mortgage Backed Securities sectors. S&P 500 Index is a value weighted index of the prices of 500 large cap common stocks actively traded in the United States. 3 S&P 500 Energy Index is comprised those companies in the S&P 500 that are classified as members of the GICS energy sector. Master limited partnership (MLP) is a limited partnership that is publicly traded on a securities exchange. It combines the tax benefits of a limited partnership with the liquidity of publicly traded securities. An investment in vehicles like MLPPX are speculative investments and are not suitable for all investors, nor do they represent a complete investment program. MLPPX is available only to qualified investors who are comfortable with the substantial risks associated with investing in similar vehicles and understand that losses may occur. An investment in a vehicle like MLPPX includes the risks inherent in an investment in securities, market risk, industry concentration risk, MLP Units risk, general MLP risk, energy and natural resource company risk, depletion and exploration risk, marine transportation companies risk, regulatory risk, commodity pricing risk, weather risk, cash flow risk, affiliated party risk, catastrophe risk, acquisition risk, natural resources sector risk, foreign securities risk, ETF risk, credit risk, interest rate risk, high yield securities risk, derivatives risk, leveraging risk, tax risk, non-diversification risk, advisor risk. For complete descriptions of risks, please refer to the Fund’s Private Placement Memorandum (“PPM”). The Fund is non-diversified, which means that the Fund may focus its investments in the securities of relatively few issuers. Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. An investor should consider the Fund’s investment objectives, risks, charges and expenses carefully before investing. This and other important information about the Fund can be found in the PPM which preceded this report. The views in this shareholder letter were those of the Investment Advisor as of the letter’s publication date and may not reflect his views on the date this letter is first distributed or anytime thereafter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. 4 Advisory Research MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 19.5% ENERGY – 16.6% Chesapeake Energy Corp. $ 7.250%, 12/15/2018 $ 6.625%, 8/15/2020 CONSOL Energy, Inc. 8.250%, 4/1/20201 Denbury Resources, Inc. 4.625%, 7/15/20231 EQT Corp. 4.875%, 11/15/2021 Exterran Holdings, Inc. 7.250%, 12/1/20181 QEP Resources, Inc. 6.875%, 3/1/2021 Tesoro Corp. 5.375%, 10/1/20221 INDUSTRIAL – 2.9% Teekay Corp. 8.500%, 1/15/20202 TOTAL CORPORATE BONDS (Cost $6,648,031) Number of Shares COMMON STOCKS – 53.6% ENERGY – 49.3% Enbridge Energy Management LLC Enbridge, Inc.2 EQT Corp. Kinder Morgan Management LLC Kinder Morgan, Inc. ONEOK, Inc. Plains GP Holdings LP - Class A Spectra Energy Corp. Targa Resources Corp. TransCanada Corp.2 Williams Cos., Inc. INDUSTRIAL – 2.0% Teekay Offshore Partners LP2 UTILITIES – 2.3% NiSource, Inc. 5 Advisory Research MLP & Energy Infrastructure Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TOTAL COMMON STOCKS (Cost $14,576,623) $ MASTER LIMITED PARTNERSHIPS – 24.6% ENERGY – 22.8% Access Midstream Partners LP Buckeye Partners LP Crestwood Equity Partners LP DCP Midstream Partners LP Enable Midstream Partners LP* Energy Transfer Equity LP Enterprise Products Partners LP EV Energy Partner LP MarkWest Energy Partners LP Plains All American Pipeline LP Tesoro Logistics LP Valero Energy Partners LP UTILITIES – 1.8% Western Gas Equity Partners LP TOTAL MASTER LIMITED PARTNERSHIPS (Cost $5,774,405) SHORT-TERM INVESTMENTS – 1.6% Fidelity Institutional Money Market - Treasury Only Portfolio, 0.01%3 TOTAL SHORT-TERM INVESTMENTS (Cost $576,935) TOTAL INVESTMENTS – 99.3% (Cost $27,575,994) Other Assets in Excess of Liabilities – 0.7% TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company LP – Limited Partnership * Non-income producing security. 1 Callable. 2 Foreign security denominated in U.S. Dollars. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 Advisory Research MLP & Energy Infrastructure Fund SUMMARY OF INVESTMENTS As of May 31, 2014 (Unaudited) Security Type Percent of Total Net Assets Corporate Bonds Energy 16.6% Industrial 2.9% Total Corporate Bonds 19.5% Common Stocks Energy 49.3% Utilities 2.3% Industrial 2.0% Total Common Stocks 53.6% Master Limited Partnerships Energy 22.8% Utilities 1.8% Total Master Limited Partnerships 24.6% Short-Term Investments 1.6% Total Investments 99.3% Other Assets in Excess of Liabilities 0.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Advisory Research MLP & Energy Infrastructure Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2014 (Unaudited) Assets: Investments, at value (cost $27,575,994) $ Receivables: Investment securities sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Advisory fees Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 Advisory Research MLP & Energy Infrastructure Fund STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2014 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $6,145) $ Interest Total investment income Expenses: Advisory fees Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Auditing fees Legal fees Chief Compliance Officer fees Miscellaneous Shareholder reporting fees Trustees' fees and expenses Registration fees Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain on Investments Net realized gain Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 Advisory Research MLP & Energy Infrastructure Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended May 31, 2014 (Unaudited) For the Year Ended November 30, 2013 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on investments, purchased options contracts and written options contracts Net change in unrealized appreciation/depreciation on investments and written options contracts Net increase from payment by affiliates (Note 3) - Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 - ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold Shares reinvested Shares redeemed - ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $0 and $0, respectively. See accompanying Notes to Financial Statements. 10 Advisory Research MLP & Energy Infrastructure Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended May 31, 2014 (Unaudited) For the Year Ended November 30, 2013 For the Year Ended November 30, 2012 For the Year Ended November 30, 2011 For the Period September 9, 2010* through November 30, 2010 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) From net realized gain ) From return of capital - - - ) ) Total distributions ) Redemption fee proceeds - Net asset value, end of period $ Total return2 %
